Title: From Thomas Jefferson to Giovanni Fabbroni, 23 May 1785
From: Jefferson, Thomas
To: Fabbroni, Giovanni



Sir
Paris May 23. 1785. Cul-de-sac Tetebout.

Mr. Mazzei having done me the favor of establishing a certain degree of acquaintance between us, I took the liberty during the late war of addressing you twice or thrice by letter. I received two letters from you during the same period. Among the agreeable circumstances which my appointment to come to Europe presented to me, one was the pleasure of being placed nearer to you, which gave a hope of hearing oftener from you. I am now fixed for some time at this court as the successor to Doctr. Franklin who has obtained leave to return into the bosom of his country to finish there a life which has been distinguished by services to mankind.
I take the liberty of presenting you with some notes giving an account of the country which once hoped to count you among it’s citizens. They were written at the sollicitation of Monsr. de Marbois secretary of the French legation in America, while our country was wasting under the ravages of a cruel enemy, and whilst the writer was confined to his room by an accidental decrepitude. Less than this added to his want of talents would account for their errors and defects. Sensible of this he does not make them public, having printed a few copies only to present to particular persons. The one presented herewith is meant as a testimonial of the esteem and regard with which he has the honor to be Sir your most obedient humble servt

Th: Jefferson

